DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Action is in response to Applicant’s amendment filed February 03, 2022. Claims 21-40 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 27-30, 32, 34-36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Goulart (US 2014/0172477) in view of Gyger et al. (US 2016/0224845, hereinafter Gyger).
Regarding claim 21,  Goulart teaches a computer-implemented method performed using at least one processor (abstract), comprising: 
collecting user location data from a plurality of user devices in the space from an application running on the plurality of user devices, wherein the application is associated with the space (the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location – par [0025]. The monitoring system 20 receives the locations of each mobile computing device 50 in the retail location – par [0025]. Process inherently run by an application); 
calculating a user density map {and a user velocity map} based on the collected user location data and metadata associated with one of a demographic category of users, a product type, a type of service, or a time period (each retail location, the location database 122 may store product locations for the items sold at the retail location. Each item can have a real-time locating system location or a relative location, e.g., GOLDEN GRAMS are located at aisle nine, 50 feet from the front of the aisle – [0031]. Each of the heat maps can be correlated to the time of the day that the heat map was generated. Each heat map can be correlated to other data as well, such the day of the week – [0032]), the user density map including device density data indicating a device density associated with the space (the monitoring system 20 can determine many mobile computing devices 50 are each region of the retail location 30 based on the reported locations, which is utilized to determine the crowd size in each region – par [0025]. The heat map server 10 obtains the crowd sizes in each region of the retail location and generates a heat map based thereon – par [0027]. The term "crowd size" can be indicative of an amount or approximate amount of people in the region. The amount or approximate amount can be a number of people in the region, a population density, e.g., people per square foot, and/or a relative amount, e.g., heavily crowded or lightly crowded. In embodiments where the crowd size indicates a population density, the monitoring system 20 can approximate the amount of people in the region and divide the amount of people by the square footage of the region – par [0024]) {, the user velocity map including device velocity data indicating one or more user velocities associated with the space}; 
generating, based on the user density map {and the user velocity map}, an estimated wait time associated with each of one or more service locations within the space (The wait determination module 116 determines estimated wait times at specific regions in the retail location based on the crowd size at the specific region – par [0039]) ; and 
generating an instruction to increase or decrease a number of personnel at a first service location of the one or more service locations based on a comparison of a first threshold value and an estimated wait time associated with the first service location (If a region is over-crowded by more than five customers or the determined wait time is more than fifteen minutes, the map analysis module 114 can emit a "level two" alert that more than one employee should be diverted to the over-crowded region – par [0040]).
Goulart fails to teach  calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space and  generating, based on… the user velocity map, an estimated wait time.
However, Gyger teaches calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space (depending on the average speeds determined, creating a first map, which records, in relation to the positions in the monitoring region, an appearance density of objects at the corresponding positions - par [0030], par [0090], [0091]. Average speed of an object is determined on the basis of the temporal profile of the object position. In the simplest case, the last two object positions stored are used and the spatial distance is divided by the temporal distance of the recording of the corresponding items of position information – [0034. Persons are tracked and identified using sensors – par [0102]) and  generating, based on… the user velocity map, an estimated wait time ([0138], FIG. 7).
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Gyger in Goulart to accurately determine waiting times.
Regarding claim 27, Goulart in view of Gyger teaches claim 21 receiving, at a first user device in a space, signals transmitted from one or more beacons placed in the space (the retail location 30 may furnish a wireless network that allows the mobile computing devices 50… While a mobile computing device 50 is connected to the wireless network the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location – par [0025]); 
Regarding claim 28, Goulart in view of Gyger teaches claim 27 and Goulart further teaches
generating first location data from the first user device based on the transmitted signals and the collected user location data includes the first location data (the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location – par [0025]. The monitoring system 20 receives the locations of each mobile computing device 50 in the retail location – par [0025]); 
Regarding claim 29, Goulart in view of Gyger teaches claim 21 and further teaches wherein the space is partitioned into a grid of discretized areas, and the method further comprises assigning each discretized area a density value (The heap map is indicative of the crowd sizes in each region of the retail location. As used herein, the term " heat map" can include any representation of a retail location that can convey crowd sizes corresponding to one or more regions of the retail location – par [0019] The amount or approximate amount can be a number of people in the region, a population density, e.g., people per square foot, and/or a relative amount, e.g., heavily crowded or lightly crowded. In embodiments where the crowd size indicates a population density, the monitoring system 20 can approximate the amount of people in the region and divide the amount of people by the square footage of the region [par 0024]. FIG. 3 shows heat map with grids of different areas).
Regarding claim 30, Goulart in view of Gyger teaches claim 29 and further teaches wherein the user density map includes the density value of each discretized area (The heap map is indicative of the crowd sizes in each region of the retail location. As used herein, the term " heat map" can include any representation of a retail location that can convey crowd sizes corresponding to one or more regions of the retail location – par [0019]).
Regarding claim 32, Goulart in view of Gyger teaches claim 21 and further teaches generating an instruction to open additional or close existing service locations of the one or more service locations based on a comparison of a second threshold value and an estimated wait time associated with the first service location (For example, if a region is over-crowded by less than three customers or the determined wait time is less than ten minutes, the map analysis module 114 can emit a "level one" alert that one or more employees should be diverted to the over-crowded region. If a region is over-crowded by more than five customers or the determined wait time is more than fifteen minutes, the map analysis module 114 can emit a "level two" alert that more than one employee should be diverted to the over-crowded region – par [0040]).
Regarding claim 34,  Goulart teaches a non-transitory computer readable medium storing instructions that when executed by at least one processor (par [0016]) cause a system to perform operations comprising: 
collecting user location data from a plurality of user devices in the space from an application running on the plurality of user devices, wherein the application is associated with the space (the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location – par [0025]. The monitoring system 20 receives the locations of each mobile computing device 50 in the retail location – par [0025]. Process inherently run by an application); 
calculating a user density map {and a user velocity map} based on the collected user location data and metadata associated with one of a demographic category of users, a product type, a type of service, or a time period (each retail location, the location database 122 may store product locations for the items sold at the retail location. Each item can have a real-time locating system location or a relative location, e.g., GOLDEN GRAMS are located at aisle nine, 50 feet from the front of the aisle – [0031]. Each of the heat maps can be correlated to the time of the day that the heat map was generated. Each heat map can be correlated to other data as well, such the day of the week – [0032]), the user density map including device density data indicating a device density associated with the space (the monitoring system 20 can determine many mobile computing devices 50 are each region of the retail location 30 based on the reported locations, which is utilized to determine the crowd size in each region – par [0025]. The heat map server 10 obtains the crowd sizes in each region of the retail location and generates a heat map based thereon – par [0027]. The term "crowd size" can be indicative of an amount or approximate amount of people in the region. The amount or approximate amount can be a number of people in the region, a population density, e.g., people per square foot, and/or a relative amount, e.g., heavily crowded or lightly crowded. In embodiments where the crowd size indicates a population density, the monitoring system 20 can approximate the amount of people in the region and divide the amount of people by the square footage of the region – par [0024]) {, the user velocity map including device velocity data indicating one or more user velocities associated with the space}; 
generating, based on the user density map {and the user velocity map}, an estimated wait time associated with each of one or more service locations within the space (The wait determination module 116 determines estimated wait times at specific regions in the retail location based on the crowd size at the specific region – par [0039]) ; and 
generating an instruction to increase or decrease a number of personnel at a first service location of the one or more service locations based on a comparison of a first threshold value and an estimated wait time associated with the first service location (If a region is over-crowded by more than five customers or the determined wait time is more than fifteen minutes, the map analysis module 114 can emit a "level two" alert that more than one employee should be diverted to the over-crowded region – par [0040]).
Goulart fails to teach  calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space and  generating, based on… the user velocity map, an estimated wait time.
However, Gyger teaches calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space  (depending on the average speeds determined, creating a first map, which records, in relation to the positions in the monitoring region, an appearance density of objects at the corresponding positions - par [0030], par [0090], [0091]. Average speed of an object is determined on the basis of the temporal profile of the object position. In the simplest case, the last two object positions stored are used and the spatial distance is divided by the temporal distance of the recording of the corresponding items of position information – [0034. Persons are tracked and identified using sensors – par [0102]) and  generating, based on… the user velocity map, an estimated wait time ([0138], FIG. 7).
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Gyger in Goulart to accurately determine waiting times.
Regarding claim 35, Goulart teaches claim 34 and further teaches wherein the space is partitioned into a grid of discretized areas, and the at least one processor assigns each discretized area a density value (The heap map is indicative of the crowd sizes in each region of the retail location. As used herein, the term " heat map" can include any representation of a retail location that can convey crowd sizes corresponding to one or more regions of the retail location – par [0019] The amount or approximate amount can be a number of people in the region, a population density, e.g., people per square foot, and/or a relative amount, e.g., heavily crowded or lightly crowded. In embodiments where the crowd size indicates a population density, the monitoring system 20 can approximate the amount of people in the region and divide the amount of people by the square footage of the region [par 0024]. FIG. 3 shows heat map with grids of different areas).
Regarding claim 36, Goulart in view of Gyger teaches claim 35 and further teaches wherein the user density map includes the density value of each discretized area (The heap map is indicative of the crowd sizes in each region of the retail location. As used herein, the term " heat map" can include any representation of a retail location that can convey crowd sizes corresponding to one or more regions of the retail location – par [0019]).
Regarding claim 38, Goulart in view of Gyger teaches claim 34 wherein the first location data from the first user device is generated periodically (Alternatively, the mobile computing device 50 can be configured to automatically report its location while traveling through the retail location 30 – par [0025]. It is understood mobile computing device 50 reports it location at different times as user travels).
Regarding claim 40, Goulart teaches a non-transitory computer readable medium storing instructions that when executed by at least one processor (par [0016], FIG. 2) cause a system to perform operations comprising: 
collecting user location data from a plurality of user devices in the space from an application running on the plurality of user devices, wherein the application is associated with the space (the monitoring system 20 can request the location of mobile computing device 50 and the mobile computing device 50 can provide its location – par [0025]. The monitoring system 20 receives the locations of each mobile computing device 50 in the retail location – par [0025]. Process inherently run by an application); 
calculating a user density map {and a user velocity map} based on the collected user location data and metadata associated with one of a demographic category of users, a product type, a type of service, or a time period (each retail location, the location database 122 may store product locations for the items sold at the retail location. Each item can have a real-time locating system location or a relative location, e.g., GOLDEN GRAMS are located at aisle nine, 50 feet from the front of the aisle – [0031]. Each of the heat maps can be correlated to the time of the day that the heat map was generated. Each heat map can be correlated to other data as well, such the day of the week – [0032]), the user density map including device density data indicating a device density associated with the space (the monitoring system 20 can determine many mobile computing devices 50 are each region of the retail location 30 based on the reported locations, which is utilized to determine the crowd size in each region – par [0025]. The heat map server 10 obtains the crowd sizes in each region of the retail location and generates a heat map based thereon – par [0027]. The term "crowd size" can be indicative of an amount or approximate amount of people in the region. The amount or approximate amount can be a number of people in the region, a population density, e.g., people per square foot, and/or a relative amount, e.g., heavily crowded or lightly crowded. In embodiments where the crowd size indicates a population density, the monitoring system 20 can approximate the amount of people in the region and divide the amount of people by the square footage of the region – par [0024]) {, the user velocity map including device velocity data indicating one or more user velocities associated with the space}; 
generating, based on the user density map {and the user velocity map}, an estimated wait time associated with each of one or more service locations within the space (The wait determination module 116 determines estimated wait times at specific regions in the retail location based on the crowd size at the specific region – par [0039]) ; and 
generating an instruction to increase or decrease a number of resources at a first service location of the one or more service locations based on a comparison of a first threshold value and an estimated wait time associated with the first service location (If a region is over-crowded by more than five customers or the determined wait time is more than fifteen minutes, the map analysis module 114 can emit a "level two" alert that more than one employee should be diverted to the over-crowded region – par [0040]).
Goulart fails to teach  calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space and  generating, based on… the user velocity map, an estimated wait time.
However, Gyger teaches calculating… a user velocity map and  the user velocity map including device velocity data indicating one or more user velocities associated with the space  (depending on the average speeds determined, creating a first map, which records, in relation to the positions in the monitoring region, an appearance density of objects at the corresponding positions - par [0030], par [0090], [0091]. Average speed of an object is determined on the basis of the temporal profile of the object position. In the simplest case, the last two object positions stored are used and the spatial distance is divided by the temporal distance of the recording of the corresponding items of position information – [0034. Persons are tracked and identified using sensors – par [0102]) and  generating, based on… the user velocity map, an estimated wait time ([0138], FIG. 7).
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Gyger in Goulart to accurately determine waiting times.

Claim 22-24, 26, 31, 33, 37 and 39 are  rejected under 35 U.S.C. 103 as being unpatentable over Goulart in view of Gyger and further in view of Ziskind (US 2016/0321548, hereinafter Ziskind).
Regarding claim 22, Goulart in view of Gyger teaches claim 21 but fails to teach wherein the application is configured to facilitate a transaction with a merchant in the space.
Ziskind teaches wherein the application is configured to facilitate a transaction with a merchant in the space (application server(s) 125 obtain information 140 from one or more data source(s) 105, i.e., mobile devices 110 – par [0022], [0027], FIG. 1)
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 23, Goulart in view of Gyger and Ziskind teaches claim 22 but Goulart fails to teach wherein the application is configured to access the merchant's inventory or other information associated with the merchant's merchandise.
Ziskind teaches wherein the application is configured to access the merchant's inventory or other information associated with the merchant's merchandise (a ticket button 365 that navigates the user to an electronic copy of their tickets (e.g., and in some cases may alert the user to available promotions – par [0054])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 24, Goulart in view of Gyger teaches claim 21 but fails to teach wherein the application is configured to enable the first user to register a user identity within the space.
Ziskind teaches wherein the application is configured to enable the first user to register a user identity within the space (application server(s) 125 obtain information 140 from one or more data source(s) 105, i.e., mobile devices 110 – par [0022], [0027], FIG. 1. The information 140 may also include login information … - par [0025]. Login information is well known to include unique id.)
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 26, Goulart in view of Gyger teaches claim 21 but fails to teach wherein the first threshold value is defined by historical wait times at the first service location.
Ziskind teaches wherein the first threshold value is defined by historical wait times at the first service location (Wait times are computed using one or more algorithms (e.g., Bayesian) that can combine direct measurements around the point of interest, historical measurements around the point of interest- par [0023]. For example, a staff member at a cash register (i.e., a POS device 115B) may receive an alert from the application server(s) 125 identifying that wait times are expected to drastically increase in the near future (e.g., because a nearby movie show just ended), and recommending that guest throughput (e.g., by opening another cash register) or guest capacity (e.g., by adding additional seats) be increased to alleviate potential issues before they actually occur – par [0032])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 31, Goulart in view of Gyger teaches claim 21 but fails to teach wherein generating an estimated wait time associated with the first service location comprises correlating a current user density associated with the first service location with historical user densities and wait times
Ziskind teaches wherein generating an estimated wait time associated with the first service location comprises correlating a current user density associated with the first service location with historical user densities and wait times (Wait times are computed using one or more algorithms (e.g., Bayesian) that can combine direct measurements around the point of interest, historical measurements around the point of interest- par [0023]. For example, a staff member at a cash register (i.e., a POS device 115B) may receive an alert from the application server(s) 125 identifying that wait times are expected to drastically increase in the near future (e.g., because a nearby movie show just ended), and recommending that guest throughput (e.g., by opening another cash register) or guest capacity (e.g., by adding additional seats) be increased to alleviate potential issues before they actually occur – par [0032])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 33, Goulart in view of Gyger teaches claim 21 but fails to teach wherein the application is configured to provide a route from an initial location to a destination location in the space
Ziskind teaches wherein the application is configured to provide a route from an initial location to a destination location in the space (FIG. 3A, B shows maps with different point of interest locations and guest location 340 – par [0054])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 37, Goulart in view of Gyger teaches claim 34 but fails to teach wherein the first threshold value is defined by historical wait times at the first service location.
Ziskind teaches wherein the first threshold value is defined by historical wait times at the first service location (Wait times are computed using one or more algorithms (e.g., Bayesian) that can combine direct measurements around the point of interest, historical measurements around the point of interest- par [0023]. For example, a staff member at a cash register (i.e., a POS device 115B) may receive an alert from the application server(s) 125 identifying that wait times are expected to drastically increase in the near future (e.g., because a nearby movie show just ended), and recommending that guest throughput (e.g., by opening another cash register) or guest capacity (e.g., by adding additional seats) be increased to alleviate potential issues before they actually occur – par [0032])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.
Regarding claim 39, Goulart in view of Gyger teaches claim 34 but fails to teach providing a route from an initial location to a destination location in the space.
Ziskind teaches providing a route from an initial location to a destination location in the space (FIG. 3A, B shows maps with different point of interest locations and guest location 340 – par [0054])
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Ziskind in Goulart to facilitate processing user information thereby providing better services.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goulart in view of Gyger and further in view of Park et al.  (US 2016/0192140, hereinafter Park.)
Regarding claim 25, Goulart teaches claim 21 but fails to teach wherein the first user device is configured to estimate a distance between the first user device and the one or more beacons.
However, Park teaches wherein the first user device is configured to estimate a distance between the first user device and the one or more beacons (the location determiner 412 may determine coordinates corresponding to the current location of the user 701 (and/or the user's mobile terminal) based on the calculated distance from at least one candidate beacon transceiver of the one or more beacon transceivers – par [0102]).
It would have been obvious before filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Park in Goulart to allow accurate indoor positioning.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, Applicant argues that the references do not teach “calculating a user density map and user velocity map based on… metadata associated with one of a demographic category of users a product category, a type of service, or a time period” (page 9, 10).
However, the Examiner respectfully disagrees. Goulart teaches a heat map including crowd size user which indicates “population density” ([0025], [0027]). Further Goulart discloses “ each retail location, the location database 122 may store product locations for the items sold at the retail location. Each item can have a real-time locating system location or a relative location, e.g., GOLDEN GRAMS are located at aisle nine, 50 feet from the front of the aisle”([0031]) and  “each of the heat maps can be correlated to the time of the day that the heat map was generated. Each heat map can be correlated to other data as well, such the day of the week”  ([0032]). Also Gyger teaches “Average speed of an object is determined on the basis of the temporal profile of the object position. In the simplest case, the last two object positions stored are used and the spatial distance is divided by the temporal distance of the recording of the corresponding items of position information” ([0034]). The Examiner submits “Golden Grams”, “day of the week” and “temporal distance” clearly teach claimed element a product category  and a time period as claimed by claim 21 and similarly claims 34 and 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maginnis et al. (US 2016/0182424).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642